DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 11 May 2022.

Allowable Subject Matter
Claims 1-16 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, depositing a buffer layer and a source-drain metal layer on a substrate in sequence, performing a first photolithography process to form a source electrode, a drain electrode, and a touch line; depositing a polysilicon layer, performing a second photolithography process to form a conductive channel, the conductive channel being disposed between the source electrode and the drain electrode, and contacting with the source electrode and the drain electrode; depositing a gate insulating layer and a pixel electrode layer in sequence, performing a third photolithography process to form a pixel electrode, forming a first via hole in the gate insulating layer above the touch line, and forming a second via hole in the gate insulating layer above the drain electrode; depositing a gate metal layer, performing a fourth photolithography process to form a gate electrode, a first connection electrode, and a second connection electrode, wherein the first connection electrode is connected to the touch line through the first via hole, the second connection electrode is connected to the drain electrode through the second via hole; depositing a flat layer, performing a fifth photolithography process to form a third via hole in the flat layer above the first connection electrode; and depositing a common electrode layer, performing a sixth photolithography process to form a touch electrode and a common electrode, wherein the touch electrode is connected to the first connection electrode through the third via hole, as required by claims 1 and 8.  Claims 2-7 and 9-6, which depend either directly or indirectly from claims 1 and 8, are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815